UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-34089 BANCORP OF NEW JERSEY, INC. (Exact name of registrant as specified in its charter) New Jersey 20-8444387 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1365 Palisade Ave, Fort Lee, New Jersey (Address of principal executive offices) (Zip Code) (201) 944-8600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes[ X ]No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes[]No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 10, 2010 there were 5,206,932 outstanding shares of the issuer’s class of common stock, no par value. 1 INDEX PAGE PartIFinancial Information Item 1. Financial Statements: Unaudited Consolidated Statements of Financial Condition-September 30, 2010 and December 31, 2009 3 Unaudited Consolidated Statements of Operations – Three Months Ended September 30, 2010 and 2009 4 Unaudited Consolidated Statements of Operations – Nine Months Ended September 30, 2010 and 2009 5 Unaudited Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2010 and 2009 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 33 PartIIOther Information Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. (Removed and Reserved) 34 Item 5. Other Information 34 Item 6. Exhibits 34 Signatures 35 2 BANCORP OF NEW JERSEY, INC. UNAUDITED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in thousands, except share data) September 30, 2010 December 31, 2009 ASSETS Cash and due from banks $ $ Interest bearing deposits Federal funds sold Total cash and cash equivalents Restricted investment in bank stock, at cost Securities available for sale, at fair value (amortized cost of $34,076 and $21,005, respectively) Securities held to maturity (fair value of $3,722 and $4,297, respectively) Loans receivable Deferred loan fees and unamortized costs, net 14 13 Less: allowance for loan losses ) ) Net loans Premises and equipment, net Accrued interest receivable Foreclosed real estate and other repossessed assets - Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Deposits Noninterest-bearing $ $ Savings and interest bearing transaction accounts Time deposits under $100 Time deposits $100 and over Total deposits Accrued interest payable and other liabilities TOTAL LIABILITIES Commitments and Contingencies Stockholders' equity: Common stock, no par value, authorized 20,000,000 shares; issued and outstanding 5,206,932 at September 30, 2010 and December 31, 2009 Retained Earnings Accumulated other comprehensive income 66 Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to unaudited consolidated financial statements 3 BANCORP OF NEW JERSEY, INC. UNAUDITED CONSOLIDATED STATEMENT OFOPERATIONS For the Three Months Ended September 30, (in thousands, except per share data) INTEREST INCOME Loans, including fees $ $ Securities Federal funds sold 13 10 TOTAL INTEREST INCOME INTEREST EXPENSE Savings and money markets 43 40 Time deposits TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses 74 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME- principally fees and service charges 54 55 NON-INTEREST EXPENSE Salaries and employee benefits Occupancy and equipment expense FDIC related expenses 78 Data processing 96 Professional fees 88 Other expenses TOTAL NON-INTEREST EXPENSE Income before provision for income taxes Income tax expense Net income $ $ PER SHARE OF COMMON STOCK Basic and diluted earnings $ $ See accompanying notes to unaudited consolidated financial statements 4 BANCORP OF NEW JERSEY, INC. UNAUDITED CONSOLIDATED STATEMENT OFOPERATIONS For the Nine Months Ended September 30, (in thousands, except per share data) INTEREST INCOME Loans, including fees Securities Federal funds sold 38 68 TOTAL INTEREST INCOME INTEREST EXPENSE Savings and money markets Time deposits TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME- principally fees and service charges NON-INTEREST EXPENSE Salaries and employee benefits Occupancy and equipment expense FDIC premiums and related expenses Data processing Professional fees Other expenses TOTAL NON-INTEREST EXPENSE Income before provision for income taxes Income tax expense Net income PER SHARE OF COMMON STOCK Basic and diluted earnings See accompanying notes to unaudited consolidated financial statements 5 BANCORP OF NEW JERSEY UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS FortheNine MonthsEnded September 30, CASH FLOWS FROM OPERATING ACTIVITIES (in thousands) Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Recognition of stock option expense Changes in operating assets and liabilities: Increase in accrued interest receivable ) ) Decrease in other assets ) 84 Decrease in other liabilities ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Purchases of securities available for sale, net ) ) Purchases of investment in bank stock ) ) Purchases of securities held to maturity, net ) ) Proceeds from sales or calls of securities available for sale Maturities of securities held to maturity - Net increase in loans ) ) Purchases of premises and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase in deposits Decrease in federal funds purchased - ) Exercise of stock options - 23 Exercise of warrants - NET CASH PROVIDED BY FINANCING ACTIVITIES Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Cash paid during the period for: Interest $ $ Income taxes $ $ Supplemental disclosure of non-cash investing and financing transactions: Loans transferred to other real estate owned $ $ - See accompanying notes to unaudited consolidated financial statements. 6 BANCORP OF NEW JERSEY, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 1.Significant Accounting Policies Basis of Financial Statement Presentation The accompanying unaudited consolidated financial statements include the accounts of Bancorp of New Jersey, Inc., (the “Company”) and its direct wholly-owned subsidiary, Bank of New Jersey (the “Bank”), and the Bank’s wholly owned subsidiary, BONJ-New York Corp. These financial statements reflect all adjustments and disclosures which management believes are necessary for a fair presentation of interim results.All significant inter-company accounts and transactions have been eliminated in consolidation.The results of operations for the three month and nine month periods presented do not necessarily indicate the results that the Company will achieve for the 2010 fiscal year. You should read these consolidated unaudited interim financial statements in conjunction with the consolidated audited financial statements and accompanying notes that are presented in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 as filed with the Securities and Exchange Commission. The financial information in this quarterly report has been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”); these financial statements have not been audited. Certain information and footnote disclosures required under generally accepted accounting principles have been condensed or omitted, as permitted by rules and regulations of the Securities and Exchange Commission. Certain reclassifications have been made to the prior period financial statements to conform to the September 30, 2010 presentation. 7 Organization The Company is a New Jersey corporation and bank holding company registered with the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”).The Bank is a community bank which provides a full range of banking services to individuals and corporate customers primarily in New Jersey.Both the Company and the Bank are subject to competition from other financial institutions.The Bank is regulated by state and federal agencies and is subject to periodic examinations by those regulatory authorities.The Bank conducts a traditional commercial banking business, accepting deposits from the general public, including individuals, businesses, non-profit organizations, and governmental units.The Bank makes commercial loans, consumer loans, and both residential and commercial real estate loans.In addition, the Bank provides other customer services and makes investments in securities, as permitted by law.The Bank has sought to offer an alternative, community-oriented style of banking in an area, that is presently dominated by larger, statewide and national institutions.The Bank continues to focus on establishing and retaining customer relationships by offering a broad range of traditional financial services and products, competitively-priced and delivered in a responsive manner to small businesses, professionals and individuals in the local market.As a community bank, the Bank endeavors to provide superior customer service that is highly personalized, efficient and responsive to local needs.To better serve its customers and expand its market reach, the Bank provides for the delivery of certain of its financial products and services to its local customers and to a broader market through the use of mail, telephone and internet banking.The Bank seeks to deliver these products and services with the care and professionalism expected of a community bank and with a special dedication to personalized customer service. Note 2.Stockholders’ Equity and Related Transactions During the nine month period ended September 30, 2010, the Company issued no shares of common stock.During the nine month period ended September 30, 2009, the Company issued 2,000 shares of common stock upon exercises of options for an aggregate purchase price of approximately $23 thousand.During the nine month period ended September 30, 2009, the Company issued approximately 139 thousand shares of common stock upon exercises of warrants for an aggregate purchase price of approximately $1.5 million. Note 3.Benefit Plans and Stock-Based Compensation 2006 Stock Option Plan During 2006, the Bank’s stockholders approved the 2006 Stock Option Plan.At the time of the holding company reorganization, the 2006 Stock Option Plan was assumed by the Company.The plan allows directors and employees of the Company to purchase up to 239,984 shares of the Company’s common stock.At September 30, 2010, incentive stock options to purchase 220,300 shares have been issued to employees of the Bank, of which options to purchase 187,900 shares were outstanding. Under the 2006 Stock Option Plan, there were a total of 40,500 unvested options at September 30, 2010 and approximately $128,000 remains to be recognized in expense over approximately the next two years.Under the 2006 Stock Option Plan, no options were granted, or exercised, during the first nine months of 2010; however, 600 shares were forfeited. 8 2007 Director Plan During 2007, the Bank’s stockholders approved the 2007 Non-Qualified Stock Option Plan for Directors.At the time of the holding company reorganization, the 2007 Non-Qualified Stock Option Plan was assumed by the Company. This plan provides for 480,000 options to purchase shares of the Company’s common stock to be issued to non-employee directors of the Company.At September 30, 2010, non-qualified options to purchase up to 460,000 shares of the Company’s stock have been issued to non-employee directors of the Company and approximately 413,000 were outstanding at September 30, 2010.No options were granted, exercised or forfeited during the first nine months of 2010. Under the 2007 Director Plan, there were a total of approximately 78,000 unvested options at September 30, 2010 and approximately $245,000 remains to be recognized in expense over approximately two remaining years. In connection with both the 2006 Stock Option Plan and the 2007 Director Plan, share based compensation totaled $74,000 and $104,000 for the three months ended September 30, 2010 and 2009, respectively.For the nine months ended September 30, 2010 and 2009, respectively, share based compensation totaled $222,000 and $312,000, respectively. The aggregate intrinsic value of 90 thousand options outstanding as of September 30, 2010 under the 2006 Stock Option Plan and approximately 415 thousand options outstanding under the 2007 Director Plan,with the per share exercise price of $11.50 was $0, as the per share exercise price of all such options exceeded the per share market value of the underlying common stock.The aggregate intrinsic value of 97,900 options outstanding under the 2006 Stock Option Plan with the per share exercise price of $9.09 was approximately $170 thousand. 9 Note 4. Earnings Per Share. Basic earnings per share is calculated by dividing net income by the weighted average number of common shares outstanding during that period. Diluted earnings per share is calculated by dividing net income by the weighted average number of outstanding common shares and common share equivalents.Outstanding “common share equivalents” include options and warrants to purchase the Company’s common stock. The following schedule shows earnings per share for the three month periods presented: For the Three Months Ended September 30, (In thousands except per share data) Net income applicable to common stock $ $ Weighted averagenumber of common shares outstanding - basic Basic earnings per share $ $ Net income applicable to common stock $ $ Weighted averagenumber of common shares outstanding Effect of dilutive options 19 - Weighted averagenumber of common shares and common share equivalents- diluted Diluted earnings per share $ $ Non-qualified options to purchase 414,668 shares of common stock at a weighted average price of $11.50; and incentive stock options to purchase 90,000 shares of common stock at a weighted average price of $11.50 were not included in the computation of diluted earnings per share for the three months ended September 30, 2010, because they were anti-dilutive.Incentive stock options to purchase 97,900 shares of common stock at a weighted average price of $9.09 were included in the computation of diluted earnings per share for the three months ended September 30, 2010. Non-qualified options to purchase 413,000 shares of common stock at a weighted average price of $11.50; and 188,900 incentive stock options at a weighted average price of $10.24 were not included in the computation of diluted earnings per share for the three months ended September 30, 2009 because they were anti-dilutive. 10 The following schedule shows earnings per share for the nine month periods presented: For the Nine Months Ended September 30, (in thousands except per share data) Net income applicable to common stock $ $ Weighted averagenumber of common shares outstanding Basic earnings per share $ $ Net income applicable to common stock $ $ Weighted averagenumber of common shares outstanding Effect of dilutive options 18 - Weighted averagenumber of common shares and common share equivalents- diluted Diluted earnings per share $ $ Non-qualified options to purchase 414,668 shares of common stock at a weighted average price of $11.50; and incentive stock options to purchase 90,000 shares of common stock at a weighted average price of $11.50 were not included in the computation of diluted earnings per share for the nine months ended September 30, 2010, because they were anti-dilutive.Incentive stock options to purchase 97,900 shares of common stock at a weighted average price of $9.09 were included in the computation of diluted earnings per share for the nine months ended September 30, 2010. Non-qualified options to purchase 413,000 shares of common stock at a weighted average price of $11.50; and 188,900 incentive stock options were not included in the computation of diluted earnings per share for the nine months ended September 30, 2009 because they were anti-dilutive. 11 Note 5.Comprehensive Income Accounting principles generally accepted in the United States of America requires the reporting of comprehensive income, which includes net income as well as certain other items, which result in changes to equity during the period.Total comprehensive income is presented for the three month periods and the nine month periods ended September 30, 2010 and 2009, respectively, (in thousands) as follows: For the Three Months Ended September 30, Comprehensive Income Net income $ $ Urealized holding gain on securities available for sale, net of taxes of $91 and $91 for 2010 and 2009, respectively Total comprehensive income $ $ For The Nine Months Ended September 30, Comprehensive Income Net income $ $ Urealized holding gain (loss) on securities available for sale, net of tax expense (benefit) of $196 and ($24) for 2010 and 2009, respectively ) Total comprehensive income $ $ 12 Note 6.Securities Available for Sale and Securities Held to Maturity A summary of securities available for sale at September 30, 2010 and December 31, 2009 is as follows (in thousands): Gross Gross Amortized Unrealized Unrealized Fair September 30, 2010 Cost Gains Losses Value U.S. Treasury obligations $ $ $
